EXHIBIT 10.142

FIFTH AMENDMENT
TO THE
2000 EQUITY INCENTIVE
OF
COUNTRYWIDE FINANCIAL CORPORATION
(Amended and Restated Effective June 16, 2004)

WHEREAS, the Compensation Committee of the Board of Directors of Countrywide
Financial Corporation (the “Company”) has determined that it is in the best
interest of the Company to amend the Countrywide Financial Corporation 2000
Equity Incentive Plan, as amended and restated effective June 16, 2004 (the
“2000 Plan”), to amend the definition of “Fair Market Value” to conform to
certain revised rules of the Securities and Exchange Commission;

NOW THEREFORE, the 2000 Plan is amended effective as of January 1, 2007, in the
following particulars:


1.             SECTION 2.2(A) IS HEREBY DELETED IN ITS ENTIRETY AND NEW SECTION
2.2(A) IS INSERTED IN ITS PLACE AS FOLLOWS (WITH THE REVISED LANGUAGE REFLECTED
BELOW IN ITALICS):


“(A)         TO PRESCRIBE, AMEND AND RESCIND RULES AND REGULATIONS RELATING TO
THIS PLAN (INCLUDING BUT NOT LIMITED TO, CORRECTING ANY DEFECT OR SUPPLYING ANY
OMISSION, OR RECONCILING ANY INCONSISTENCY IN THE PLAN OR ANY AWARD DOCUMENT (AS
DEFINED BELOW)) IN THE MANNER AND TO THE EXTENT IT SHALL BE DEEMED NECESSARY OR
ADVISABLE SO THAT THE PLAN COMPLIES WITH APPLICABLE LAW INCLUDING RULE 16B-3
UNDER THE EXCHANGE ACT AND THE CODE TO THE EXTENT APPLICABLE AND OTHERWISE TO
MAKE THE PLAN FULLY EFFECTIVE, AND TO DEFINE TERMS NOT OTHERWISE DEFINED HEREIN;
PROVIDED THAT, UNLESS THE COMMITTEE SHALL SPECIFY OTHERWISE, FOR PURPOSES OF
THIS PLAN (I) THE TERM “FAIR MARKET VALUE” SHALL, ON ANY DATE, MEAN THE
OFFICIALLY-QUOTED CLOSING SELLING PRICE OF THE SHARES ON SUCH DATE ON THE
PRINCIPAL NATIONAL SECURITIES EXCHANGE ON WHICH SUCH SHARES ARE LISTED OR
ADMITTED TO TRADING (INCLUDING THE NEW YORK STOCK EXCHANGE, NASDAQ STOCK MARKET,
INC. OR SUCH OTHER MARKET OR EXCHANGE IN WHICH SUCH PRICES ARE REGULARLY QUOTED)
OR, IF THERE HAVE BEEN NO SALES WITH RESPECT TO SHARES ON SUCH DATE, THE FAIR
MARKET VALUE SHALL BE THE VALUE ESTABLISHED BY THE BOARD IN GOOD FAITH AND IN
ACCORDANCE WITH CODE SECTION 422; AND (II) THE TERM “COMPANY” SHALL MEAN THE
COMPANY AND ITS SUBSIDIARIES (AS SUCH TERM IS DEFINED IN CODE SECTION 424(F))
AND AFFILIATES, UNLESS THE CONTEXT OTHERWISE REQUIRES;”

[THE NEXT PAGE IS THE SIGNATURE PAGE]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company has caused this Fifth Amendment to be executed
by its duly authorized officer this 30th day of November, 2006.

Countrywide Financial Corporation

 

 

 

 

 

 

 

By:

/s/ Marshall M. Gates

 

 

Marshall Gates

 

 

Senior Managing Director,

 

 

Chief Administrative Officer

 

2


--------------------------------------------------------------------------------